Citation Nr: 0409749	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  02-10 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES
	
1.  Entitlement to a disability rating in excess of 10 percent for 
defective vision in the right eye, from October 25, 1994, to July 
8, 2001.

2.  Entitlement to a disability rating in excess of 30 percent for 
defective vision in the right eye, from July 9, 2001, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty from July 1946 to August 1948 
and from June 1949 to September 1952.

This matter arises before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, that implemented a May 2001 Board decision granting 
entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for additional disability of the right eye, including some 
loss of vision, chronic cystoid macular edema, and secondary right 
eye glaucoma.  Based on impaired visual acuity of the right eye, 
the RO assigned a 10 percent evaluation, effective October 25, 
1994, and a 30 percent evaluation, effective July 9, 2001.

In the December 2001 statement of the case (SOC), the RO listed 
the issues as "Evaluation of right eye currently evaluated as 10 
percent disabling" and "Entitlement to an earlier effective date 
for 30 percent evaluation for loss of visual acuity of the right 
eye."  Although the second issue was phrased as entitlement to an 
earlier effective date, the discussion in the SOC treated it as a 
claim for a higher rating.  There is a distinction between a claim 
based on disagreement with the original rating awarded and a claim 
for an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  With an initial rating, the RO can assign separate 
disability ratings for separate periods of time based on the facts 
found, such as was done in this case.  Fenderson, 12 Vet. App. at 
126.  Accordingly, the Board has recharacterized the issues on 
appeal.  

The claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
veteran's claims so that he is afforded every possible 
consideration.

Under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), VA, upon 
receipt of a complete or substantially complete application, must 
notify the claimant of the information and evidence necessary to 
substantiate the claim for benefits and must indicate which 
portion of that information and evidence the claimant must provide 
and which portion VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO did not 
issue a development letter in this regard for the claims on 
appeal.  This should be accomplished on remand.  See 38 C.F.R. § 
3.159(b).
  
Additionally, the RO should take this opportunity to afford the 
veteran an appropriate VA examination to assess the current 
severity of his right eye disability, and to obtain all relevant 
records.

Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  Notify the veteran of the information and evidence not of 
record that is necessary to substantiate his claims; the 
information and evidence that VA will seek to obtain on his 
behalf; and the information and evidence that he is expected to 
provide.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003).  

2.  Ask the veteran to identify all medical care providers that 
have treated him for his right eye disorder since October 1994.  
Make arrangements to obtain all records identified by the veteran, 
including any records from the VA Medical Center in Salt Lake 
City, that are not already of record.

3.  After the foregoing development has been accomplished, 
schedule the veteran for an appropriate VA examination of his 
eyes.  Any indicated tests, such as visual acuity, visual fields, 
opthalmoscopy, slit lamp, and external examination, should be 
accomplished.  The claims file must be made available to the 
examiner, and the examiner should indicate in the examination 
report if the claims file was reviewed. 

The examiner should identify all residuals attributable to the 
veteran's right eye disability, characterized as some loss of 
vision, chronic cystoid macular edema, and secondary right eye 
glaucoma.  

The examiner must provide a comprehensive report including 
complete rationales for all conclusions reached.  

4.  Readjudicate the veteran's claims, with application of all 
appropriate laws and regulations, including consideration of any 
additional information obtained as a result of this remand.  If 
any of the decisions with respect to the claims remains adverse to 
the veteran, he and his representative should be furnished a 
supplemental statement of the case and afforded an appropriate 
period of time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right to 
submit additional evidence and argument on the matter that the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the final 
disposition of these claims as a result of this action.

These claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

